Citation Nr: 0740549	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-37 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from  November 1966 to  
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Board notes that the veteran requested a video-conference 
hearing in connection with the current case.  The hearing was 
subsequently scheduled and held in November 2007 before the 
undersigned Veterans Law Judge (VLJ).  The veteran and the 
veteran's spouse testified at the hearing, and the hearing 
transcript is of record.  The record was left open at that 
time so that the veteran could submit additional medical 
records.  See 38 C.F.R. § 20.709 (2007).  The veteran 
submitted VA treatment records as well as a waiver of RO 
jurisdiction.  

The Board also notes that the veteran raised an informal 
claim of entitlement to service connection for depression 
during the November 2007 video-conference hearing.  The Board 
refers this issue to the RO for any appropriate action.

The Board has added and rephrased the issues above to include 
whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
PTSD.  As noted below, there is a prior final rating decision 
which denied service connection for this disability.  
Accordingly, the Board must address whether new and material 
evidence has been submitted to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The fact that 
the RO may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of whether new and 
material evidence has been submitted.  
The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in May 1995.  
The veteran did not perfect the appeal by filing a 
substantive appeal and, therefore, this decision is final.

2.  The RO denied the veteran's attempt to reopen his service 
connection claim for PTSD in November 1998.  

3.  The evidence received subsequent to the November 1998 RO 
decision includes VA treatment records and hearing testimony 
which included specific information about the veteran's 
claimed in-service stressors; this evidence raises a 
reasonable possibility of substantiating the claim for 
service connection.


CONCLUSIONS OF LAW

1.  The RO's May 1995  and November 1998 decisions are final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2007).

2.  New and material evidence has been presented since the 
November 1998 decision denying the veteran's request to 
reopen his service connection claim for PTSD, and this claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's initial claim for service-
connected PTSD in March 1995 on the basis that he did not 
have a "confirmed" diagnosis.  The veteran was notified of 
this decision in a letter dated March 16, 1995 and did not 
appeal.  Thus, the decision became final.  

The Board notes that the veteran submitted a request in June 
1998 that his claim of service connection for PTSD be 
reopened.  Since the claim had been previously denied in 
March 1995, it was properly characterized as a claim to 
reopen.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
RO denied the veteran's claim in a letter dated November 
1998, noting that the veteran failed to submit new and 
material evidence of a verifiable stressor.  The veteran was 
informed in this letter of the information and evidence 
needed to reopen his claim of service connection for PTSD.  
The veteran was also asked to submit such information and 
evidence within one year of the date of the November 1998 
letter.  The Board notes that the veteran submitted no 
evidence in this regard during the specified time period.  

Where evidence requested in connection with a claim to reopen 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  38 C.F.R. § 3.158 
(2007); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim. Id. 

The RO received another claim from the veteran in July 2004 
which indicated that he was seeking service connection for 
PTSD.  Since the claim had been previously denied in March 
1995, it was properly characterized as a claim to reopen.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the November 1998 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).    In 
a subsequent rating decision dated February 2005, the RO 
appeared to reopen the veteran's claim and then deny the 
claim on its merits.  The Board concludes that new and 
material evidence has been submitted in this case.  

The evidence of record at the time of the November 1998 
decision consisted of the veteran's service medical records 
(SMRs), service personnel records (SPRs), and post-service VA 
treatment records.  The evidence now of record includes 
additional VA treatment records, private treatment records, 
and hearing testimony from the veteran and his spouse.

In particular, the Board notes that the veteran received 
private psychiatric treatment from W. Goodin, M.D. in June 
2004.  During this evaluation, the veteran related various 
events that he purportedly experienced while serving in 
Vietnam, including going on "patrols in the jungle" as well 
as seeing dead bodies.  He also indicated that he experienced 
recurrent dreams and flashbacks of these wartime events as 
well as poor sleep patterns.  Dr. Goodin indicated that the 
veteran recounted other traumatic experiences which were 
"fairly common" in combat situations in Vietnam.

Dr. Goodin described the veteran as withdrawn, guarded, and 
apprehensive, and   noted the veteran's medical history of 
two or three previous suicide attempts.  Dr. Goodin further 
stated that the veteran's symptoms were present since 
returning from Vietnam, and that over the years, the veteran 
"obsessed" about events that occurred and things he did in 
Vietnam.  The veteran was diagnosed as having PTSD.  

The Board also notes that the veteran and his spouse 
testified before the undersigned VLJ in November 2007.  The 
veteran's representative indicated that VA conceded that the 
veteran's stressors were verified.  A careful examination of 
the February 2005 rating decision and the October 2006 
statement of the case reveals no such concessions.  The Board 
notes, however, that during the January 2005 Compensation and 
Pension Examination (C&P), the examiner noted "[i]t should 
be noted that [the veteran's] PTSD stressor has been conceded 
by the VA."  The Board is not bound by such a determination, 
and is entitled to conduct a de novo review of the entire 
record. 

The veteran testified that he served in Vietnam for 13 months 
from 1967 to 1968, but that he was drafted and "didn't ask 
to go over there."  He stated that he was subjected to daily 
incoming rocket fire and mortar attacks while stationed in 
Dak To, Qui Nhon, and Pleiku with the "4th Infantry Division, 
the 5th and 16th Artillery."  He also related an incident 
involving a convoy in which he purportedly witnessed "[redacted] 
[redacted]" being killed after driving over a landmine.  Since 
returning from Vietnam, the veteran described having thoughts 
of suicide, an exaggerated startle response, memory problems, 
weight loss, social isolation, excessive worry, anger 
problems, and flashbacks.  In particular, the veteran 
indicated that he experienced flashbacks of the wounded, 
burned, or dead bodies of prisoners and civilians.  He also 
stated that two high school friends were killed in Vietnam, 
and that loud noises and crowds make him "jumpy."  

The veteran's spouse indicated that the veteran was always on 
"lookout" and that he was incapable of working because of 
an inability to trust other people.  The veteran's spouse 
also stated that the veteran had no leisure activities, and 
that she called the veteran numerous times each day from work 
to make sure that he was safe.  She testified that she was 
afraid that the veteran would attempt suicide again.   

Accordingly, the Board concludes that the private treatment 
notes, along with the other evidence described above, 
constitute new and material evidence sufficient to reopen the 
veteran's claim of service connection for PTSD.  The Board 
notes that this evidence was not of record at the time of the 
November 1998 denial.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been presented; to this 
extent, the appeal is granted.


REMAND

As noted above, the Board reopened the veteran's claim of 
service connection for PTSD on the basis that the evidence of 
record, including the June 2004 private treatment note, 
diagnosed the veteran with PTSD and linked the condition to 
service.  The Board further observes that the veteran 
submitted a stressor statement along with his notice of 
disagreement in April 2005 which provided information 
pertinent to the current claim.  Therefore, the Board finds 
that additional development of the record is required to 
properly adjudicate the veteran's claim.

As a preliminary matter, the Board notes that the veteran was 
not provided with a duty-to-inform notice that fully complied 
with the Veterans Claims Assistance Act (VCAA) when he filed 
his claim to reopen in July 2004.  Thus, the RO should 
provide the veteran with complete VCAA notification and 
inform him of the type of information and evidence needed to 
substantiate a service connection claim for PTSD.  This 
letter must also inform the veteran that he should submit any 
evidence in his possession pertaining to the claim.  The 
Board also observes that the veteran was not provided with 
information, pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), about the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The RO should provide the veteran with 
such notification.  The veteran should also be informed that 
he can submit alternate sources of evidence in support of his 
claimed in-service stressors.
In this case, the veteran's service personnel records (SPRs) 
reflect that he served on active duty from November 1966 to 
September 1968.  The veteran contends that his PTSD is 
related to service during the Vietnam Era.  

The veteran's SPRs indicated that the he had service in the 
Republic of Vietnam from August 1967 to September 1968.  His 
military occupational specialty (MOS) was listed as 
"13A10," or cannoneer.  The DD-214 form for the period 
November 1966 to September 1968 shows that the veteran's last 
duty assignment was to "Hq Btry 5th Bn 16th Arty 4th Inf. 
Div," and that he was awarded the National Defense Service 
Medal, Vietnam Campaign Medal, and Vietnam Service Medal with 
two Overseas Service Bars.  A thorough examination of the 
veteran's SMRs revealed no pre-service or in-service 
treatment for any psychiatric disorder. 

In October 1994, VA administered a Compensation and Pension 
Examination (C&P) as part of the veteran's original claim.  
The veteran reported that he had problems with depression 
since his return from Vietnam.  The veteran stated that his 
most common dream involved "mistreating" a Vietnamese girl 
with some other members of his unit.  While in Vietnam, the 
veteran stated that he was assigned to an artillery unit and 
drove trucks between "Pla Choo and Contune."  He further 
noted involvement in numerous patrols and ambushes in which 
he reported seeing "dead guys all the time."  He also 
reported involvement in mortar attacks.  On one occasion, the 
veteran indicated that a rocket went off approximately six 
feet from his position, but that he was uninjured.  The 
examiner diagnosed the veteran as having major depressive 
episode, recurrent, in partial remission as well as dysthymic 
disorder.  The examiner further noted:

I believe this patient meets some of the 
criteria for PTSD but his problems seem 
to stem more from depression and guilt.  
He blames himself for much of his 
difficulties, and whatever happened with 
his "mistreatment" of the Vietnamese 
girl seems to be one of the main 
haunting memories.  His depressive 
symptoms appear quite pronounced and 
they are exacerbated by the breakup of 
his marriage.

The Board notes that the veteran underwent a VA general 
medical examination in October 1994, two days after the VA 
C&P examination.  The veteran provided a medical history in 
which he admitted to being depressed for many years.  He 
also acknowledged that he attempted to commit suicide in 
1970 by shooting himself.  

The veteran also underwent a VA mental examination in 
November 1994.  He indicated that he had nightmares "a 
couple of times per week," and that according to his 
girlfriend, he mumbled in his sleep.  The veteran indicated 
that he often thought about friends who were killed as well 
as various enemy prisoners he physically beat.    

In preparation for this examination, the veteran completed a 
psychiatric disability questionnaire in August 1994.  On the 
questionnaire, the veteran indicated that he had a 
psychiatric disability, to include flashbacks, as a result 
of in-service stressful events.  In particular, the veteran 
indicated that he cared for wounded fellow soldiers in the 
field, and that he "saw wounded on regular basis."  The 
veteran stated that the following individuals were part of 
"5/16 Art" and were either killed or wounded in 1967: [redacted] 
[redacted], [redacted], [redacted], and [redacted].  
The veteran also indicated that he witnessed or participated 
in the "mistreatment and beating" of civilians and enemy 
prisoners, but that these incidents were not reported.  

The veteran further claimed that his job in Vietnam was 
"support combat."  Part of this duty included serving as a 
convoy guard or driver.  The veteran indicated that he 
suffered a shrapnel wound to the head in 1967 during a mortar 
attack in Dak To.  The veteran allegedly reported this 
incident and was treated at an aid station, but did not lose 
duty time or require evacuation as a result of this wound.  
The Board notes that a thorough review of the veteran's 
claims file revealed no evidence of treatment for a shrapnel 
wound.  The veteran also reported that he was subjected to 
numerous mortar attacks, rocket attacks, and sniper fire 
during his entire tour of duty in Vietnam, but he was unable 
to provide any specific information, such as dates or 
locations, about such attacks.  Based largely on the 
information provided to the examiner by the veteran, the 
examiner diagnosed the veteran in November 1994 as having 
major depression, in remission, as well as mild chronic PTSD.

The Board notes that the veteran submitted a PTSD 
questionnaire in August 2004.  The veteran indicated that he 
served in the Army with the "5th Bn 16th Arty 4th Inf" from 
1967 to 1968.  The veteran further noted that he was assigned 
to an artillery unit, but that he "did little with them."  
Instead, the veteran stated that he spent most of his time in 
the field "fighting with an M-16."  The Board notes that 
the veteran's DA Form 20 shows that he was attached to "HSB 
5th Bn 16th Arty 4th INF Div USARPAC-V."  There is no evidence 
of record to indicate that the veteran was ever attached to 
another unit on a temporary or permanent basis for the 
purpose of engaging in patrols, ambushes, or other field 
activities.

The veteran also indicated that he saw numerous soldiers 
killed in action.  In particular, the veteran stated that two 
soldiers in his unit, [redacted] and [redacted], 
were killed in action.  A third soldier, [redacted], a 
friend of the veteran's, was also allegedly killed in action.  
The veteran identified a fourth soldier, [redacted], at the 
November 2007 video-conference hearing discussed below.  
Notably, the Board finds that a review of the casualty lists 
from Vietnam are completely negative for the names [redacted] 
[redacted], [redacted], [redacted], and [redacted].  
Moreover, the Board notes that [redacted], a U.S. Marine, 
was killed in August 1966, before the veteran was stationed 
in Vietnam.

The Board notes that the veteran was treated by J. Bonfanti, 
L.C.S.W.  A private treatment note dated May 2004 noted the 
veteran's history of depression since returning from Vietnam 
as well as his three previous suicide attempts.  The veteran 
reported a sense of guilt for some things he did while in 
service and expressed concern that he might be punished.  In 
particular, the veteran recounted one instance in which he 
participated in a gang rape and another instance where he 
attempted to help a child with "both legs blowed off."  He 
also stated that he lost several service buddies in Vietnam, 
but did not provide additional information about such 
individuals.  The diagnosis was major depression, recurrent, 
non-psychotic, rule out PTSD.  

Also in June 2004, the veteran sought private psychiatric 
treatment from W. Goodin, M.D.  During the evaluation, the 
veteran related various events that he purportedly 
experienced while serving in Vietnam, including going on 
"patrols in the jungle" as well as seeing dead or dying 
bodies.  He also indicated that he experienced recurrent 
dreams and flashbacks of these wartime events as well as poor 
sleep patterns.  Dr. Goodin indicated that the veteran 
recounted other traumatic experiences which were "fairly 
common" in combat situations in Vietnam.  The veteran was 
diagnosed as having PTSD.  

The veteran was afforded another C&P examination in January 
2005.  The veteran reported nightmares concerning his 
involvement in "rapes" in Vietnam.  The veteran provided a 
military history in which he was assigned to an artillery 
unit while in Vietnam.  However, the veteran acknowledged 
that he "never shot an artillery piece." (emphasis added).  
Rather, the veteran indicated that he drove trucks and hauled 
ammunition.  He noted that he went on many patrols, acting 
like an infantry soldier.  The Board notes that the veteran 
also recounted involvement in mortar and rocket attacks, as 
well as in ambushes and in killing enemy soldiers. 

The veteran stated that his primary stressors in Vietnam 
included raping native women and physically abusing 
prisoners.  The veteran noted " I did a bunch of things in 
Vietnam I shouldn't have done.  Me and other guys raped girls 
and beat prisoners."  He acknowledged participation in at 
least six rapes, including a gang rape of Vietnamese females, 
but stated that he was never disciplined for these actions.  

The veteran also indicated that one of his high school 
friends was killed in action, that he saw "boys with their 
legs blown off," and that he witnessed numerous deaths.  He 
further noted that "things have never gone right" since 
returning from Vietnam.  The examiner concluded that the 
veteran failed to meet the criteria for a PTSD diagnosis.  
The examiner observed that the veteran presented with a great 
deal of depression, guilt, and remorse.  The examiner further 
noted that the veteran's current mental problems "seemed to 
have stemmed from his misbehavior during the Vietnam War."  
The examiner diagnosed the veteran as having major depressive 
disorder, severe and recurrent with psychosis.

The Board notes that the veteran provided additional evidence 
of in-service stressors in his April 2005 notice of 
disagreement.  The veteran stated at that time that he saw 
fellow soldiers in a convoy wounded after driving over a 
landmine between Kontum and Dak To.  He stated that he was 
subjected to mortar and rocket attacks as well as sniper fire 
on numerous occasions; in particular, the veteran recalled an 
occasion where his unit sustained casualties while supporting 
the "173rd Abn. Bde" in Dak To.  The veteran also recounted 
a convoy ambush in which "SGT [redacted] and a soldier we called 
Jago" were killed in a fire fight between Dak To and Pleiku.  
The veteran further stated that he also witnessed soldiers 
from the "173rd Abn. Bde." being placed into body bags in 
Dak To following the Tet Offensive in 1968.  

Additionally, the veteran noted that he was involved in a 
"fire fight" two weeks after arriving in Vietnam.  The 
veteran indicated that he was traveling between Pleiku and 
Kontum and that 162 North Vietnamese soldiers were killed in 
the fire fight at that time.  In Kontum, the veteran reported 
that he and another soldier, Quinn, saw a little girl injured 
by an explosion that "tore up both of her legs."  

The Board finds that the RO should contact the veteran and 
request that he provide specific information, including the 
approximate month and year, within a two month period, as 
well as locations, which would allow VA to attempt to 
corroborate his alleged in-service stressors.  The veteran 
should also be informed that absent such specific 
information, VA is not obligated to continue its search to 
corroborate the veteran's alleged stressors in this instance.

The Board notes that the veteran and the veteran's spouse 
testified before the undersigned VLJ in November 2007.  He 
stated that he was subjected to daily incoming rocket fire 
and mortar attacks while stationed in Dak To, Qui Nhon, and 
Pleiku with the "4th Infantry Division, the 5th and 16th 
Artillery."  He also related an incident involving a convoy 
in which he purportedly witnessed "[redacted]" being 
killed after driving over a landmine.  

Following the hearing, the veteran submitted additional VA 
treatment records dated August and October 2007, 
respectively.  In August 2007, the veteran indicated that he 
saw "lots" of people killed while serving in Vietnam.  He 
noted that his MOS was artillery, but that he drove trucks, 
transported ammunition, and spent time on "patrols" in Dak 
To, Qui Nhon, and Pleiku.  The veteran also acknowledged 
participation in a gang rape.  The examiner diagnosed the 
veteran as having major depressive disorder with some 
symptoms of PTSD.  

A follow-up treatment note from the same therapist dated 
October 2007 found the veteran to be hearing voices of 
Vietnamese men, women, and children before going to sleep.  
Following the administration of a Personality Assessment 
Inventory (PAI), a Mississippi Combat Stress Scale (MISS), 
and the Trauma Symptom Inventory (TSI), the examiner 
diagnosed the veteran as having PTSD. 

The Board notes that the veteran relies heavily on the fact 
that he allegedly participated in numerous rapes of female 
civilians as well as the physical abuse of civilians and 
enemy soldiers to support his claim for PTSD.  However, the 
Board points out that participation in such activities, if 
true, would at the very least be misconduct, and any 
disability arising from the veteran's own willful misconduct 
cannot be service connected.  See 38 C.F.R. § 3.301 (2007).     

Additionally, the Board notes the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a veteran obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Therefore, the RO 
should request all VA medical records pertaining to the 
veteran that are dated from October 30, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for PTSD.  
The letter must also inform the veteran 
that he should submit any evidence in his 
possession pertaining to the claim.  The 
RO should also send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

The letter should also inform the veteran 
that he can submit alternate sources of 
records, such as "buddy statements" in 
support of his claim.  "Buddy 
statements" refer to letters or other 
correspondence from other veterans who 
served with the veteran in this case. Such 
service "buddies" may be able to 
corroborate the veteran's in-service 
stressors. 

2.  The RO should contact the veteran and 
request that he provide information 
specific enough to allow VA to corroborate 
the veteran's alleged stressors.  In 
particular, the veteran should furnish the 
approximate month and year, within a two 
month period, as well as location of the 
alleged stressors.  The veteran should be 
informed that it is to his benefit to 
provide as specific dates as possible.  
Absent specific information that could be 
used to corroborate the veteran's alleged 
stressors, the veteran should be informed 
that VA is not obligated to continue its 
search for such information.

3.  After the above development is 
complete, the RO should then prepare a 
letter asking the United States Army and 
Joint Services Records Research Center 
(JSRRC) to provide any information, 
including unit histories of the "HSB 5th 
Bn 16th Arty 4th INF Div USARPAC-V," that 
might corroborate the veteran's alleged 
stressors in service.  Additionally, an 
attempt to verify the veteran's 
participation in the August 1967 fire 
fight, where 162 North Vietnamese were 
killed in action, should be made.  If 
indicated by the JSRRC, the RO should 
contact the National Personnel Records 
Center (NPRC) and/or the National Archives 
and Records Administration (NARA).  VA 
will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

4.  The RO should also contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records that are dated from October 30, 
2007 to the present.  All efforts to 
obtain these records should be fully 
documented, and the VA medical facilities 
should provide a response if all of the 
records have already been provided.  VA 
will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  The 
RO should also attempt to obtain any other 
evidence identified as relevant by the 
veteran during the course of the remand, 
provided that the veteran completes the 
required authorization forms.

5.  After the above development is 
completed and if there is at least one 
objectively confirmed stressor (or 
sufficient evidence of combat such that a 
stressor does not need to be independently 
verified), the RO should also make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
examined by a VA psychiatrist in order to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses thereof, 
to include PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder and a copy of this 
remand must be made available to the 
psychiatrist.  The psychiatrist should 
note in the examination report that the 
claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the psychiatrist should be conducted at 
this time, and included in the examination 
report.

If the psychiatrist concludes that the 
veteran meets the criteria for a PTSD 
diagnosis, the psychiatrist is asked to 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
psychiatrist must provide a complete 
rationale for any stated opinion.

If the psychiatrist concludes that the 
veteran does not meet the criteria for a 
PTSD diagnosis, he is asked to comment on 
the June 2004 statement from W. Goodin, 
M.D., as well as the October 2007 VA 
treatment note which diagnosed the veteran 
with PTSD.  The psychiatrist must provide 
a complete rationale for any stated 
opinion.

6.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


